           Case 1:20-cv-10864-LGS Document 16 Filed 03/19/21 Page 1 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------x

BRIAN HARRIS,
                                              Plaintiff,

                       -against-                                ANSWER TO THE COMPLAINT

Lieutenant    ANGEL     LEON; Detective                             JURY TRIAL DEMANDED
KRISTEN SWINKUNAS (Shield # 2190);
Police Officer ANTONELLA JIMENEZ                                        20 Civ. 10864 (LGS)
(Shield # 5209); and NYPD Members of
Service john does #1-3,

                                           Defendants.
----------------------------------------------------------x


                  Defendants Lieutenant Angel Leon, Detective Kristen Swinkunas, and Police

Officer Antonella Jimenez, by their attorney, Georgia M. Pestana, Acting Corporation Counsel

of the City of New York, for their answer to the Complaint, dated December 23, 2020

(“complaint”), respectfully allege as follows:

                  1.       Deny knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “1” of the complaint, except admit upon information and

belief that plaintiff’s son was in the hospital with a gunshot wound.

                  2.       Deny the allegations set forth in paragraph “2” of the complaint, except

admit that plaintiff was tased and later handcuffed.

                  3.       Deny the allegations set forth in paragraph “3” of the complaint.

                  4.       Deny the allegations set forth in paragraph “4” of the complaint.

                  5.       Deny the allegations set forth in paragraph “5” of the complaint.

                  6.       Deny the allegations set forth in paragraph “6” of the complaint, except

admit that plaintiff purports to base jurisdiction as stated therein.
            Case 1:20-cv-10864-LGS Document 16 Filed 03/19/21 Page 2 of 9




                7.     Deny the allegations set forth in paragraph “7” of the complaint, except

admit that plaintiff purports to base venue as stated therein.

                8.     Deny knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “8” of the complaint.

                9.     Admit the allegations set forth in paragraph “9” of the complaint insofar as

on September 2, 2020, Angel Leon was employed by the City of New York as a police lieutenant

and was assigned to the 26th Precinct.

                10.    Admit the allegations set forth in paragraph “10” of the complaint insofar

as on September 2, 2020, Kristen Swinkunas was employed by the City of New York as a police

detective and was assigned to the 26th Precinct.

                11.    Admit the allegations set forth in paragraph “11” of the complaint insofar

as on September 2, 2020, Antonella Jimenez was employed by the City of New York as a police

officer and was assigned to the 26th Precinct.

                12.    Deny knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “12” of the complaint.

                13.    Deny the allegations set forth in paragraph “13” of the complaint, except

admit that plaintiff purports to sue the individual defendants in their individual capacities.

                14.    Paragraph 14 purports to demand a trial by jury, to which no response is

required.

                15.    Deny knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “15” of the complaint.

                16.    Deny knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “16” of the complaint.



                                                 -2-
          Case 1:20-cv-10864-LGS Document 16 Filed 03/19/21 Page 3 of 9




                17.     Deny knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “17” of the complaint.

                18.     Deny knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “18” of the complaint, except admit that a vehicle was

parked at or near the hospital.

                19.     Deny knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “19” of the complaint to the extent that they allege what

plaintiff could see, except admit that a door of the vehicle was open and there appeared to be

blood inside of the vehicle.

                20.     Deny knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “20” of the complaint, except admit that there were

police officers in the area.

                21.     Deny knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “21” of the complaint, except admit that plaintiff

approached the officers and spoke to them.

                22.     Deny knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “22” of the complaint.

                23.     Deny the allegations set forth in paragraph “23” of the complaint, except

admit that police instructed plaintiff to get away from the vehicle.

                24.     Deny the allegations set forth in paragraph “24” of the complaint, except

admit that a supervising officer gave instructions to tase plaintiff.




                                                -3-
            Case 1:20-cv-10864-LGS Document 16 Filed 03/19/21 Page 4 of 9




                25.     Deny knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “25” of the complaint, except admit that plaintiff was

tased.

                26.     Deny the allegations set forth in paragraph “26” of the complaint, and

respectfully refer the Court to the NYPD patrol guide referenced therein for a full recitation of its

contents.

                27.     Deny the allegations set forth paragraph “27” of the complaint and all of

its subparts, and respectfully refer the Court to the NYPD patrol guide referenced therein for a

full recitation of its contents.

                28.     Deny the allegations set forth in paragraph “28” of the complaint.

                29.     Deny the allegations set forth in paragraph “29” of the complaint.

                30.     Deny the allegations set forth in paragraph “30” of the complaint.

                31.     Deny the allegations set forth in paragraph “31” of the complaint.

                32.     Deny knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “32” of the complaint.

                33.     Deny knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “33” of the complaint.

                34.     Deny knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “34” of the complaint.

                35.     Deny knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “35” of the complaint.

                36.     Deny knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “36” of the complaint.



                                               -4-
          Case 1:20-cv-10864-LGS Document 16 Filed 03/19/21 Page 5 of 9




               37.     Deny the allegations set forth in paragraph “37” of the complaint.

               38.     Deny knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “38” of the complaint, except admit that plaintiff fell to

the ground.

               39.     Deny knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “39” of the complaint.

               40.     Deny knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “40” of the complaint, except admit that medical

personnel responded to the scene.

               41.     Admit the allegations set forth in paragraph “41” of the complaint.

               42.     Deny knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “42” of the complaint, except admit that medical

personnel responded to the scene and plaintiff was placed into a wheelchair.

               43.     Deny knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “43” of the complaint.

               44.     Deny knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “44” of the complaint, except admit that plaintiff was

handcuffed while at the hospital.

               45.     Deny knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “45” of the complaint.

               46.     Deny knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “46” of the complaint, except admit that plaintiff was

transported to the 26th Precinct.



                                               -5-
          Case 1:20-cv-10864-LGS Document 16 Filed 03/19/21 Page 6 of 9




               47.     Deny the allegations set forth in paragraph “47” of the complaint.

               48.     Deny the allegations set forth in paragraph “48” of the complaint, except

admit that plaintiff spent a period of time at the precinct.

               49.     Deny the allegations set forth in paragraph “49” of the complaint, except

admit that plaintiff was released from the precinct with a desk appearance ticket.

               50.     Admit the allegations set forth in paragraph “50” of the complaint.

               51.     Deny the allegations set forth in paragraph “51” of the complaint, and

respectfully refer the Court to the document referenced therein for a full recitation of its contents.

               52.     Deny the allegations set forth in paragraph “52” of the complaint.

               53.     Deny knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “53” of the complaint, except admit that the charges

were adjourned in contemplation of dismissal.

               54.     Deny knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “54” of the complaint.

               55.     Deny knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “55” of the complaint.

               56.     Deny knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “56” of the complaint.

               57.     Deny knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “57” of the complaint.

               58.     Deny the allegations set forth in paragraph “58” of the complaint.




                                                 -6-
          Case 1:20-cv-10864-LGS Document 16 Filed 03/19/21 Page 7 of 9




               59.      In response to the allegations set forth in paragraph “59” of the complaint,

defendants repeat and reallege the responses in the previous paragraphs as if fully set forth

herein.

               60.      Deny the allegations set forth in paragraph “60” of the complaint.

               61.      Paragraph “61” of the complaint sets forth conclusion of law, to which no

response is required.

               62.      Deny the allegations set forth in paragraph “62” of the complaint.

               63.      In response to the allegations set forth in paragraph “63” of the complaint,

defendants repeat and reallege the responses in the previous paragraphs as if fully set forth

herein.

               64.      Deny the allegations set forth in paragraph “64” of the complaint.

               65.      Paragraph “65” of the complaint sets forth conclusion of law, to which no

response is required.

               66.      Deny the allegations set forth in paragraph “66” of the complaint.

               67.      In response to the allegations set forth in paragraph “67” of the complaint,

defendants repeat and reallege the responses in the previous paragraphs as if fully set forth

herein.

               68.      Deny the allegations set forth in paragraph “68” of the complaint.

               69.      Paragraph “69” of the complaint sets forth conclusion of law, to which no

response is required.

               70.      Deny the allegations set forth in paragraph “70” of the complaint.

                               FIRST AFFIRMATIVE DEFENSE

               71. The complaint fails to state a claim upon which relief can be granted.



                                                -7-
            Case 1:20-cv-10864-LGS Document 16 Filed 03/19/21 Page 8 of 9




                              SECOND AFFIRMATIVE DEFENSE

                72.     Defendants have not violated any rights, privileges, or immunities under

the Constitution or laws of the United States or the State of New York or any political

subdivision thereof, nor have defendants violated any Act of Congress providing for the

protection of civil rights.

                               THIRD AFFIRMATIVE DEFENSE

                73.     There was probable cause for plaintiff’s seizure and arrest.

                              FOURTH AFFIRMATIVE DEFENSE

                74.     If plaintiff was stopped by NYPD officers, they had reasonable suspicion

to do so.

                               FIFTH AFFIRMATIVE DEFENSE

                75.     Plaintiff failed to mitigate his alleged damages.

                               SIXTH AFFIRMATIVE DEFENSE

                76.     The individual defendants have not violated any clearly established

constitutional or statutory right of which a reasonable person would have known and, therefore,

they are entitled to qualified immunity.

                              SEVENTH AFFIRMATIVE DEFENSE

                77.     At all times relevant to the acts alleged in the complaint, the City

defendants acted reasonably in the proper and lawful exercise of their discretion.

                              EIGHTH AFFIRMATIVE DEFENSE

                78.     Plaintiff provoked or was at fault for the alleged incident.

                               NINTH AFFIRMATIVE DEFENSE

                79.     Plaintiff cannot obtain punitive damages against the City of New York.




                                                -8-
         Case 1:20-cv-10864-LGS Document 16 Filed 03/19/21 Page 9 of 9




               WHEREFORE,         defendants     Lieutenant   Angel     Leon,    Detective   Kristen

Swinkunas, and Police Officer Antonella Jimenez demand judgment dismissing the complaint in

its entirety, together with the costs and disbursements of this action, and such other and further

relief as the Court may deem just and proper.


Dated: March 19, 2021
       New York, New York


                                             GEORGIA M. PESTANA
                                             Acting Corporation Counsel of the
                                             City of New York
                                             Attorney for defendants Lieutenant Angel Leon,
                                             Detective Kristen Swinkunas, and Police Officer
                                             Antonella Jimenez
                                             100 Church Street
                                             New York, New York 10007
                                             (212) 356-5044
                                             carko@law.nyc.gov

                                             By:       /s/ Christopher G. Arko
                                                      CHRISTOPHER G. ARKO
                                                      Senior Counsel

To:    Douglas E. Lieb, Esq. (via ECF)
       Alanna Kaufman, Esq. (via ECF)
       Attorneys for Plaintiff




                                                -9-
